DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim depends on claim 1, the claim should begin as –The identification apparatus as claim 1, further comprising ……-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al, US Patent No. 5,355,222.

Heller et al does not specifically disclose that the transmitter sends the identification signal based on an analysis of time sequence measurement of the detector. However, Heller et al disclose a sequence of signals is detected  to identify a particular sensor, it would have been obvious for a person of ordinary skill to employ a sequence of detected signal within a time period to send the identification signal. Furthermore, using a number of signals or a specific time period for detecting or measuring the identification signal is functionally equivalent, both 
Regarding claim 2, using a high-pass filter for the measurement is a matter of engineering choice in order to meet specific customer requirements, which therefore, obvious.
Regarding claim 3, amplifying the signal for transmission is very common in the art in order to assure the appropriate signa is received. Such modification would have been an obvious extension as taught by the prior art.
Regarding claim 4, Heller et al disclose a semiconductor photodetector ( col. 4, lines 12-20).
Regarding claims 5-6, the type of battery and power storage, such limitation is a matter of engineering choice for meeting specific customer requirements, which therefore, obvious.
Regarding claim 7, wherein the identification pattern is embodied such that a detection surface is covered in a multiple alternate fashion by the identification pattern along at least one straight line on the detection surface ( see Fig. 2)
Regarding claim 8, the type of pattern (1D/2D/3D), such limitation is to satisfy customer needs, which is obvious.
Regarding claims 10-16, since the structural limitations are as recited, the steps are obtained and therefore, obvious. For instance, the scanning beam transmitter unit configured for sending an optical scanning beam, a receiver unit configured for receiving radiation emitted by the identification transmitter unit, and a receiver evaluation unit configured to identify the identification apparatus based on received data of the receiver unit, these are the basic functions of these components.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an identification apparatus which includes a detection area with an identification pattern that partly covers the detection area, an identification transmitter unit that is drivable to send an identification signal based on an analysis of a time sequence of measurement signals of the detector, the identification pattern is embodied as a three-dimensional pattern, wherein the identification pattern has at least one first and one second pattern plane, the first pattern plane is arranged between the second pattern plane and the detection area, and an optically transparent plane is arranged between the first and the second pattern plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady et al, US Patent No. 8,724,006, disclose a focal plane coding for digital imaging. Zisa et al, US Patent No. 8,514,280, disclose a method and system for detecting individuals by passive sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876